Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Damron petitions for a writ of mandamus, alleging the district court has unduly delayed acting on certain motions in his 28 U.S.C. § 2254 (2006) petition for a writ of habeas corpus proceeding. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the *1000district court denied his motions and dismissed his § 2254 case. Accordingly, because the district court has recently decided Damron’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We deny Damron’s motions for appointment of counsel and for evidentiary hearing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.